



COURT OF APPEAL FOR ONTARIO

CITATION:
Ontario v. Jogendra, 2012
    ONCA 834

DATE: 20121128

DOCKET: C55672

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Her Majesty the Queen in Right of Ontario

Applicant (Respondent)

and

Regis Jogendra

Respondent (Appellant)

Regis Jogendra, appearing in person

L. Glenn Frelick, for the respondent

Heard: November 26, 2012

On appeal from the judgment of Justice Glenn Hainey of
    the Superior Court of Justice, dated June 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the Hainey J.

[2]

The appeal is dismissed, with costs fixed at $3,000, inclusive of
    disbursements and applicable taxes.


